— In a proceeding to invalidate a petition designating Robert F. Meehan, Robert P. Astorino, and Joan A. Maybury as candidates in the Conservative Party primary election to be held on September *89412, 1991, for the nomination of that party as its candidates for the public offices of Supervisor and Members of the Council (respondents-respondents Astorino and Maybury) of the Town of Mount Pleasant, respectively, the appeal is from a judgment of the Supreme Court, Westchester County (Burrows, J.), entered August 7, 1991, which dismissed the proceeding on the ground of lack of standing.
Ordered that the judgment is affirmed, without costs or disbursements.
Because it is conceded that the petitioners are not members of the Conservative Party and their challenge is not based upon defects in the designating petition but instead to claimed defects in party procedure, they lack standing to challenge the validity of the certificates of authorization at issue (see, Matter of Bennett v Justin, 51 NY2d 722; Matter of Wydler v Cristenfeld, 35 NY2d 719). Bracken, J. P., Kooper, Harwood, Balletta and Copertino, JJ., concur.